DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2022 has been entered.
Response to Amendment
This Office Action is in response to Applicant’s amendment filed 10/26/2022 wherein Claims 1, 5, and 8-9 are amended, Claim 11 is canceled, and no new claims have been added. Therefore Claims 1-2 and 4-10 are currently pending within the application. 
The Applicant’s amendments to the claims have overcome the claim objection with regards to claim 9. However, the claims 5 and 8 are still objected to. The Examiner has updated the claim objections for claims 5 and 8 below in view of the applicant’s amendments filed 10/26/2022.
The Applicant’s amendments to the claims has overcome each and every claim rejection under 35 U.S.C. 112(a) set forth within the Final Rejection dated 7/26/2022. Therefore, the rejection of claim 11 under 35 U.S.C. 112(a) has been withdrawn in view of the cancelation of claim 11.
The Applicant’s amendments to the claims has overcome each and every claim rejection under 35 U.S.C. 112(b) set forth within the Final Rejection dated 7/26/2022. Therefore, each and every rejection under 35 U.S.C. 112(b) set forth within the Final Rejection dated 7/26/2022 is withdrawn at this time.
Response to Arguments
Applicant’s arguments, see pages 2-3, filed 10/26/2022, with respect to the rejection(s) of claim(s) 1-2, 4, and 11 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kawai et al. (US 2011/0213307 A1) and Woehr et al. (US 2012/0078200 A1).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 4-10 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, lines 23-24 recite “the claws each having a spring action restoring force”. The Applicant’s Specification dated 9/29/2022 lacks any explicit recitation of “the claws each having a spring action restoring force”. Rather, the first and second arms have a spring action restoring force (see page 10, line 2 “The slightly parted arms 307, 308 are thus stored with spring action restoring force” and page 10, second to last line through page 11, line 1). Therefore, Claim 1, lines 23-24 recitation of “the claws each having a spring action restoring force” contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor at the time the application was filed, had possession of the claimed invention.
Claims 2 and 4-10 are rejected under 35 U.S.C. 112(a) as they are dependent upon a rejected claim under 35 U.S.C. 112(a).

Claim Objections
Claims 5 and 8 are objected to because of the following informalities:  
Claim 5, line 2 should be amended to recite “catheter assembly further comprises [[a]] the catheter tube, [[the]] a catheter holder, a silicone tube” as claim 1, line 6 has previously recited “a catheter tube” and “catheter holder” lacks antecedent basis.  
Claim 8, line 2 should be amended to recite “catheter assembly further comprises [[a]] the catheter tube, [[the]] a catheter holder, a silicone tube” as claim 1, line 6 has previously recited “a catheter tube” and “catheter holder” lacks antecedent basis.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawai et al. (US 2011/0213307; hereinafter referred to as Kawai) in view of Woehr et al. (US 2012/0078200 A1; hereinafter referred to as Woehr).
With regards to claim 1, Kawai discloses (Figs. 1-7, 10, 15, and 23-24) an intravenous cannula (see [0064] “indwelling needle assembly”) comprising: 
a needle (10) having a distal end portion with a bevel/tip (18) and a bulge (20), the bulge located nearer a proximal end of the needle as compared to the bevel/tip (see Fig. 3 which shows the bulge nearer a proximal end of the needle as compared to the bevel/tip); 
an intravenous delivery catheter assembly (see Fig. 1 and Fig. 23) removably located coaxially over the needle in such a manner that the needle can be withdrawn from the intravenous delivery catheter assembly after successful placement of a delivery end of a catheter tube (14) in a patient vein (see [0114-0115]); and 
a tip protector assembly (78) coaxially and moveably arranged over the needle and removably attached to a proximal portion of the intravenous delivery catheter assembly and adapted to protectively cover the bevel/tip (see Figs. 14-15 and [0110]), 
the tip protector assembly comprising: 
a retaining strip (92) forming a base (96) defining a proximal through-bore (108);
a stem (106) extending from one side of the base in a distal direction and having a parallel portion (98) bent in a direction parallel to the base and defining a distal through-bore (110) upon the parallel portion in such a manner that the proximal and distal through-bores provide a passage for the needle (see [0088]); 
the proximal through-bore having a profile larger than a principle profile of the needle but lesser than an outer profile of the bulge (see [0087-0088]); 
the distal through-bore having a profile larger than the outer profile of the bulge, allowing the bulge to pass through the distal through-bore (see [0087-0088]); 
the stem having a length lesser than a length of the distal end portion of the needle between the bulge and the bevel/tip (see Fig. 10 which shows the stem 106 having a length lesser than a length of the needle portion between the bulge 20 and the bevel/tip 18); 
a first arm (100, 132) and a second arm (102, 133) each extending distally from respective other sides of the base that are adjacent to the one side attached with the stem (see Figs. 6-7); and 
a respective claw (134, 135 respectively) at a distal end of each of the first arm and the second arm (see Figs. 6-7).
However, Kawai is silent with regards to the claws each having a spring action restoring force toward a default position to obstruct the passage for the needle and prevent the bevel/tip of the needle from emerging out of a distal end of the tip protector assembly once the bevel/tip is retracted beyond the claws.
Nonetheless, Woehr teaches (Figs. 10a-10b) the claws (130; see [0073]) each having a spring action restoring force (see [0019] “When the needle is retracted past the guard walls, the resilient arms spring to the safety position” and [0075-0076] “This causes the distal end walls 130 of the needle guard to be released from their seat in the annular groove 136 and to pivot inward into the catheter hub until, as seen in Fig. 10B, the end walls 130 overlap one another at a location distally in front of the needle tip”)  toward a default position (see Fig. 10b) to obstruct the passage (see [0076]) for the needle (16; see [0046]) and prevent the bevel/tip (18; see [0046]) of the needle from emerging out of a distal end (see at 130 in Fig. 10b) of the tip protector assembly (120; see [0073]) once the bevel/tip is retracted beyond the claws (see [0019] and [0075-0076]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the claws of the tip protector assembly of the intravenous cannula of Kawai with a teaching of Woehr such that the claws each having a spring action restoring force toward a default position to obstruct the passage for the needle and prevent the bevel/tip of the needle from emerging out of a distal end of the tip protector assembly once the bevel/tip is retracted beyond the claws. One of ordinary skill in the art would have been motivated to make this modification, in order to form a barrier that prevents inadvertent contact with the needle tip via having the claws spring to the safety position (see [0019] of Woehr).
The intravenous cannula of Kawai modified in view of a teaching of Woehr will hereinafter be referred to as the intravenous cannula of Kawai and Woehr.
With regards to claim 2, the intravenous cannula of Kawai and Woehr teaches the claimed invention of claim 1, and Kawai further teaches (Figs. 6-7) the tip protector assembly (78) comprises a non reactive metallic body (see [0085] “stainless steel”).
With regards to claim 4, the intravenous cannula of Kawai and Woehr teaches the claimed invention of claim 1, and Kawai further teaches (Figs. 6-7) the first (100, 132) and second (102, 133) arms of the tip protector assembly (78) further comprise respective first and second engaging portions (128, and see [0094], [0123], and [0145-0146] wherein as the first and second engaging portions 128 engage with the action ring 94 which then engages the corresponding rib 70 it can determined that the first and second engaging portions engage the corresponding rib) adapted to engage a corresponding rib (70) present inside the intravenous delivery catheter assembly (The intravenous delivery catheter assembly comprises the outer needle hub 16 wherein the outer needle hub comprises the annular groove 70 therefore the annular groove 70 is present inside the intravenous delivery catheter assembly; see [0075]) to provide secure but removable holding of the tip protector assembly within the intravenous delivery catheter assembly (see [0123]). 

Claim(s) 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawai and Woehr as applied to claims 1 and 4, and further in view of Baid (US 2008/0171986).
With regards to claim 5, the intravenous cannula of Kawai and Woehr teaches the claimed invention of claim 1, and Kawai further teaches (Figs. 1 and 23-24) the intravenous delivery catheter assembly (see Fig. 23)  further comprises a catheter tube (14), the catheter holder (16), a tube (54), and a wing body (170) that is coaxially and removably attached (see [0115] “Then, retract the inner needle 10 from the outer needle 14 by pulling back the inner needle hub 12 to retract it from the containing part 54 of the outer needle hub 16”) over the tip protector assembly (78).
However, Kawai is silent with regards to the tube being a silicone tube.
Nonetheless, Baid teaches (Figs. 1-12) that the tube (52) is a silicone tube (see [0036] “the silicon tube 52”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the tube of the intravenous cannula of Kawai and Woehr and with a teaching of Baid such that the tube is comprised of silicone. One of ordinary skill in the art would have been motivated to make this modification, as Kawai is silent with regards to material of the tube, and one of ordinary skill in the art would refer to the teaching of Baid in order to determine what material to manufacture the material of.
The intravenous cannula of Kawai and Woehr modified in view of a teaching of Baid will hereinafter be referred to as the intravenous cannula of Kawai, Woehr, and Baid.
With regards to claim 6, the intravenous cannula of Kawai and Woehr teaches the claimed invention of claim 1, and Kawai further teaches (Figs. 1 and 23-24) that the intravenous cannula (see [0064] “indwelling needle assembly”) further comprising a needle hub assembly (see [0064] “inner needle hub”) coaxially mounted over the needle (10; see [0064] “an inner needle hub 12 that fastens the proximal end…of said inner needle 10”) and comprising a needle hub (12), wherein a distal portion (34) of the needle hub assembly has an elongation (38) adapted to push the tip protector assembly (78) inside the intravenous delivery catheter assembly (see Fig. 1 and Fig. 23; see [0076] “the multitude of protruded plates 38 thrust into the proximal end-side opening 40 of the outer needle hub 16. In that way, the inner needle hub 12 and the outer needle hub 16 are assembled to each other in an easily detachable manner.”) to the extent that first and second engaging portions (128; and see [0094] “the first flexible side plate 100 and second flexible side plate 102…forms an anti-retraction tab 128”, [0145-0146] “the first and second engaging surface 148 and 150 provided on the action ring 94…the first engaging surface 148 and second engaging surface 150 engaged with the anti-retraction tab 128”, and [0123] “the latching protrusion 152 of the action ring 94 slides over the tapered latch surface 72 of the annular groove 70 formed along the inner periphery of the outer needle hub 16”. Therefore, as the first and second engaging portions 128 engage with the action ring 94 which engages with the corresponding rib 70, it can be determined that the first and second engaging portions engages with the corresponding rib 70.) of the tip protector assembly become removably interlocked with a corresponding rib (70) present inside the intravenous delivery catheter assembly.
However, Kawi is silent with regards to a flash back chamber attached at a proximal portion of the needle hub, and a luer lock releasably attached at a proximal portion of the flash back chamber.
	Nonetheless, Baid teaches (Figs. 1-2) a flash back chamber (50) attached at a proximal portion (see at 20 in Fig. 2) of the needle hub (20), and a luer lock (22) releasably attached (see [0031] “and luer lock 22 can be separated from the assembly of wing housing 141 and port”) at a proximal portion (see Examiner annotated Fig. 2 below, hereinafter referred to as Fig. A) of the flash back chamber.

    PNG
    media_image1.png
    483
    727
    media_image1.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the intravenous cannula of Kawai and Woehr with a teaching of Baid such that the intravenous cannula further comprises a flash back chamber attached at a proximal portion of the needle hub, and a luer lock releasably attached at a proximal portion of the flash back chamber. The flashback chamber attached at a proximal portion of the needle hub, and the luer lock releasably attached at a proximal portion of the flash back chamber would replace the ventilation filter 46 of the intravenous cannula of Kawai and Woehr. One of ordinary skill in the art would have been motivated to make this modification, as Baid teaches that a flash back chamber is used to ensure proper placement of the needle and catheter within the vein of the patient (see [0015] of Baid).
With regards to claim 7, the intravenous cannula of Kawai, Woehr, and Baid teaches the claimed invention of claim 5, however, Kawai is silent with regards to the intravenous cannula further comprising a cover slidably arranged over the catheter tube, wherein a proximal portion of the cover is removably attached to an attachment site at a distal portion of the wing body to protectively cover the bevel/tip and the catheter tube.
Nonetheless, Baid further teaches (Figs. 1-12) the intravenous cannula (10) further comprising a cover (12) slidably arranged over the catheter tube (30), wherein a proximal portion (see Examiner annotated Fig. 2 below; hereinafter referred to as Fig. B) of the cover is removably attached (see [0035] “the needle cover is removed”) to an attachment site (32) at a distal portion of the wing body (14) to protectively cover the bevel/tip (26) and the catheter tube.

    PNG
    media_image2.png
    275
    707
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the intravenous cannula of Kawai, Woehr, and Baid with a further teaching of Baid such that the intravenous cannula further comprises a cover slidably arranged over the catheter tube, wherein a proximal portion of the cover is removably attached to an attachment site at a distal portion of the wing body to protectively cover the bevel/tip and the catheter tube. One of ordinary skill in the art would have been motivated to make this modification, as Baid teaches the cover protectively covers the bevel/tip of the needle and catheter tube (see [0031-0032] of Baid).
With regards to claim 8, the intravenous cannula of Kawai and Woehr teaches the claimed invention of claim 4, and Kawai further teaches (Figs. 1 and 23-24) the intravenous delivery catheter assembly (see Fig. 23)  further comprises a catheter tube (14), the catheter holder (16), a tube (54), and a wing body (170) that is coaxially and removably attached (see [0115] “Then, retract the inner needle 10 from the outer needle 14 by pulling back the inner needle hub 12 to retract it from the containing part 54 of the outer needle hub 16”) over the tip protector assembly (78).
However, Kawai is silent with regards to the tube being a silicone tube.
Nonetheless, Baid teaches (Figs. 1-12) that the tube (52) is a silicone tube (see [0036] “the silicone tube 52”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the tube of the intravenous cannula of Kawai and Woehr and with a teaching of Baid such that the tube is comprised of silicone. One of ordinary skill in the art would have been motivated to make this modification, as Kawai is silent with regards to material of the tube, and one of ordinary skill in the art would refer to the teaching of Baid in order to determine what material to manufacture the material of.
The intravenous cannula of Kawai and Woehr modified in view of a teaching of Baid will hereinafter be referred to as the intravenous cannula of Kawai, Woehr, and Baid.
With regards to claim 9, the intravenous cannula of Kawai, Woehr, and Baid teaches the claimed invention of claim 8, and Kawai further teaches (Figs. 1 and 23-24) that the intravenous cannula (see [0064] “indwelling needle assembly”) further comprising a needle hub assembly (see [0064] “inner needle hub”) coaxially mounted over the needle (10; see [0064] “an inner needle hub 12 that fastens the proximal end…of said inner needle 10”) and comprising a needle hub (12), wherein a distal portion (34) of the needle hub assembly has an elongation (38) adapted to push the tip protector assembly (78) inside the intravenous delivery catheter assembly (see Fig. 1 and Fig. 23; see [0076] “the multitude of protruded plates 38 thrust into the proximal end-side opening 40 of the outer needle hub 16. In that way, the inner needle hub 12 and the outer needle hub 16 are assembled to each other in an easily detachable manner.”) to the extent that first and second engaging portions (128; and see [0094] “the first flexible side plate 100 and second flexible side plate 102…forms an anti-retraction tab 128”, [0145-0146] “the first and second engaging surface 148 and 150 provided on the action ring 94…the first engaging surface 148 and second engaging surface 150 engaged with the anti-retraction tab 128”, and [0123] “the latching protrusion 152 of the action ring 94 slides over the tapered latch surface 72 of the annular groove 70 formed along the inner periphery of the outer needle hub 16”. Therefore, as the first and second engaging portions 128 engage with the action ring 94 which engages with the corresponding rib 70, it can be said that the first and second engaging portions engages with the corresponding rib 70.) of the tip protector assembly become removably interlocked with a corresponding rib (70) present inside the intravenous delivery catheter assembly.
However, Kawi is silent with regards to a flash back chamber attached at a proximal portion of the needle hub, and a luer lock releasably attached at a proximal portion of the flash back chamber.
	Nonetheless, Baid teaches (Figs. 1-2) a flash back chamber (50) attached at a proximal portion (see at 20 in Fig. 2) of the needle hub (20), and a luer lock (22) releasably attached (see [0031] “and luer lock 22 can be separated from the assembly of wing housing 141 and port”) at a proximal portion (see Fig. A reiterated below) of the flash back chamber.

    PNG
    media_image1.png
    483
    727
    media_image1.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the intravenous cannula of Kawai, Woehr, and Baid with a further teaching of Baid such that the intravenous cannula further comprises a flash back chamber attached at a proximal portion of the needle hub, and a luer lock releasably attached at a proximal portion of the flash back chamber. The flashback chamber attached at a proximal portion of the needle hub, and the luer lock releasably attached at a proximal portion of the flash back chamber would replace the ventilation filter 46 of the intravenous cannula of Kawai and Woehr. One of ordinary skill in the art would have been motivated to make this modification, as Baid teaches that a flash back chamber is used to ensure proper placement of the needle and catheter within the vein of the patient (see [0015] of Baid).

With regards to claim 10, the intravenous cannula of Kawai, Woehr, and Baid teaches the claimed invention of claim 9, however, Kawai is silent with regards to the intravenous cannula further comprising a cover slidably arranged over the catheter tube, wherein a proximal portion of the cover is removably attached to an attachment site at a distal portion of the wing body to protectively cover the bevel/tip and the catheter tube.
Nonetheless, Baid further teaches (Figs. 1-12) the intravenous cannula (10) further comprising a cover (12) slidably arranged over the catheter tube (30), wherein a proximal portion (see Fig. B reiterated below) of the cover is removably attached (see [0035] “the needle cover is removed”) to an attachment site (32) at a distal portion of the wing body (14) to protectively cover the bevel/tip (26) and the catheter tube.

    PNG
    media_image2.png
    275
    707
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the intravenous cannula of Kawai, Woehr, and Baid with a further teaching of Baid such that the intravenous cannula further comprises a cover slidably arranged over the catheter tube, wherein a proximal portion of the cover is removably attached to an attachment site at a distal portion of the wing body to protectively cover the bevel/tip and the catheter tube. One of ordinary skill in the art would have been motivated to make this modification, as Baid teaches the cover protectively covers the bevel/tip of the needle and catheter tube (see [0031-0032] of Baid).
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Muse et al. (US 2018/0256209 A1) see Figs. 6-10.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771